       Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 1 of 19




                            UNITED STATES DISTRICT COURT FOR
                             THE SOUTHERN DISTRICT OF IOWA
                                    CENTRAL DIVISION


KRISTY MITCHELL, individually and as                                Case No. 4:20-cv-00109-SMR-HCA
mother and next friend of NEVAEH
OSORIO,

       Plaintiff,                                                   DEFENDANTS DES MOINES
v.                                                                  INDEPENDENT COMMUNITY
                                                                    SCHOOL DISTRICT AND
DES MOINES INDEPENDENT                                              TIMOTHY DOWLER’S
COMMUNITY SCHOOL DISTRICT and                                       MEMORANDUM OF
TIMOTHY DOWLER,                                                     AUTHORITIES IN SUPPORT OF
                                                                    THEIR MOTION FOR SUMMARY
       Defendants.                                                  JUDGMENT

                                                                    (Oral argument requested)

       COME NOW Defendants Des Moines Independent Community School District

(“District”) and Timothy Dowler (“Dowler”), by and through their undersigned counsel

and pursuant to Fed. R. Civ. P. 56 and LR 56(A)(2), in support of their Motion for

Summary Judgment, submit the following Memorandum of Authorities.

                                         TABLE OF CONTENTS

I.     INTRODUCTION .................................................................................................... 2

II.    SUMMARY JUDGMENT PRINCIPLES ............................................................... 2

III.   STATEMENT OF UNDISPUTED MATERIAL FACTS ....................................... 4

IV.    ARGUMENT ........................................................................................................... 6

       A.       PLAINTIFF’S CLAIM FOR NEGLIGENT SUPERVISION FAILS .......... 6

                1.        DMPS CANNOT HAVE A “SPECIAL RELATIONSHIP”
                          WITH A NON-STUDENT AND THUS DID NOT OWE
                          ANY DUTY TO PLAINTIFF ............................................................ 6
          Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 2 of 19




         B.        DEFENDANTS ARE IMMUNE FROM SUIT ............................................ 8

         C.        PLAINTIFF’S 42 U.S.C. §1983 CLAIM FAILS AS A MATTER
                   OF LAW AS DEFENDANTS HAVE NO DUTY TO PROTECT
                   AN INDIVIDUAL FROM PRIVATE VIOLENCE ..................................... 9

         D.        REGARDLESS OF THE CLAIM, DEFENDANTS ARE ENTITLED
                   TO QUALIFIED IMMUNITY ................................................................... 16

CONCLUSION ................................................................................................................. 18

                                            I.        INTRODUCTION

         Plaintiff, Kristy Mitchell individually and on behalf of her                                 daughter Nevaeh

Osorio (Osorio), filed a lawsuit against the District and Dowler alleging they did not

protect her daughter from injury while at a dance. Plaintiff asserts two causes of action

arising out of these facts: (1) a cause of action for negligent supervision and (2) a cause of

action for failure to protect Osorio under 42 U.S.C. § 1983. As further described herein,

the undisputed material facts of this matter fail to create a genuine issue of material fact as

to the Defendants’ liability and thus Defendants are entitled to summary judgment as a

matter of law.

                           II.       SUMMARY JUDGMENT PRINCIPLES

         Summary judgment is appropriate when the pleadings, depositions, answers to

interrogatories, and admissions on file, together with affidavits, if any, show there is no

genuine dispute as to any material fact and that the moving party is entitled to judgment

as a matter of law. Fed. R. Civ. P. 56(c) (emphasis added); see also e.g. Woods v.

DaimlerChrysler, Corp., 409 F.3d 984, 990 (8th Cir. 2005); Davis v. City of Albia, 434 F.

Supp. 2d 692, 696 (S.D. Iowa 2006) (citations omitted).                                  The court must view the



                                                             -2-
       Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 3 of 19




evidence and the inferences which may be reasonably drawn from it in the light most

favorable to the nonmoving party. Enterprise Bank v. Magna Bank, 92 F.3d 743, 474

(8th Cir. 1996). The moving party bears the burden of showing there is no genuine

dispute of material fact and that it is entitled to judgment as a matter of law. See e.g.

Enterprise Bank, 92 F.3d at 474; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).

       The nonmoving party must then demonstrate the existence of specific facts that

create a genuine issue for trial; mere allegations or denials are not enough. Anderson v.

Liberty Lobby, 477 U.S. 242, 256 (1986). In reviewing the evidence presented the court

is “to consider only admissible evidence and disregard portions of various affidavits and

deposition that were made without personal knowledge, consist of hearsay, or purport to

state legal conclusions.” Davis, 434 F. Supp. 2d at 696. Summary judgment must be

granted where the evidence is such that no reasonable jury could return a verdict for the

nonmoving party. Anderson, 477 U.S. at 250.

       A fact is material when “it might affect the outcome of the suit under the

governing law.”     Johnson v. Crooks, 326 F.3d 995, 1005 (8th Cir. 2003).              “The

substantive law will identify which facts are material.” Anderson, 477 U.S. at 248. Facts

that are “critical” under the substantive law are material, while facts that are “irrelevant

or unnecessary” are not. Id. An issue of fact is genuine if it has a real basis in the record.

Hartnagel v. Norman, 953 F.2d 394, 395 (8th Cir. 1992) see also Diesel Machinery, Inc.

v. B.R. Lee Indus., Inc., 418 F.3d 820, 832 (8th Cir. 2005) (stating genuineness depends




                                             -3-
       Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 4 of 19




on “whether a reasonable jury could return a verdict for the non-moving party based on

the evidence”).

           III.   STATEMENT OF UNDISPUTED MATERIAL FACTS

      On October 5, 2019 Nevaeh Osorio (Osorio) was a sophomore student at Ankeny

High School in Ankeny, Iowa. SUMF ¶ 1. Osorio had previously attended Roosevelt

High School when she was a freshman. SUMF ¶ 2.

      On October 5, 2019, Defendant District held a homecoming dance for Roosevelt

High School at Hy-Vee Hall in Des Moines, Iowa. SUMF ¶ 3. Osorio attended the

dance with her friend that attended Roosevelt High School. SUMF ¶ 4. Timothy Dowler

is a teacher at Roosevelt High School. SUMF ¶ 5. On October 5, 2019, Dowler was a

teacher and a chaperone of the Roosevelt High School Homecoming Dance. SUMF ¶ 6.

At the dance Dowler was to walk around, talk with students, make sure everything was

running smoothly. SUMF ¶ 7.

      At some point towards the end of the dance, Osorio had a conversation with

Dowler. SUMF ¶ 8. Osorio and Dowler first discussed Osorio’s move to the Ankeny

School District. SUMF ¶ 9. At the end of their discussion, Osorio generally mentioned

to Dowler that some students at the dance did not like her, however she did not provide

specifics about the conflict or who the students were. SUMF ¶ 10. Dowler described the

conversation with Osorio as casual and nonemotional, noting she did not appear to be

crying or showing signs of stress. There was nothing alarming in her tone. SUMF ¶ 11.

Dowler instructed Osorio to stay away from the students. SUMF ¶ 12. At the time

Dowler spoke with Osorio there were no clues in her behavior or demeanor that revealed


                                          -4-
       Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 5 of 19




an obvious or known risk present. SUMF ¶ 13. Nevaeh claims she told Dowler “these

people are trying for fight me” and he said, “maybe you should just go somewhere else.”

SUMF ¶ 14. Osorio did not speak to anybody else that was a teacher, a chaperone, or

administrator at the dance about the fact she thought there was going to be a fight.

SUMF ¶ 15. Osorio did not relay any concern for physical violence to her friend, K.H.,

nor did her friend believe there was a threat of physical violence. SUMF ¶ 16.

      Within a minute of Osorio speaking to Dowler the fight occurred. SUMF ¶ 17.

When notified of the fight, Dowler immediately responded to the fight. SUMF ¶ 18. The

fight broke up so quickly that Dowler did not know the parties involved, nor did he

suspect Nevaeh was involved. SUMF ¶ 19. Osorio alleged she was attacked by three

girls from Roosevelt: M.W., F.C., S. L. SUMF ¶ 20. When Osorio was at Roosevelt she

did not have any problems with the three girls. SUMF ¶ 21. The summer after her

freshman year she did not hang out with M.W., S.L., or F.C. SUMF ¶ 22. A couple of

weeks before the dance Osorio attended the Roosevelt versus Ankeny football game at

Drake stadium.    SUMF ¶ 23.       At the game she did not have any problems or

disagreements. SUMF ¶ 24. Before the dance Osorio had received texts from M.W.

asking her why she was following a boy on Instagram that M.W. had dated. SUMF ¶ 25.

M.W. Snapchatted Osorio and was calling her names.           SUMF ¶ 26.      M.W. only

Snapchatted Osorio one time. SUMF ¶ 27. The night before the dance Osorio went to

the Roosevelt -Hoover game and saw the three girls at that game. She did not have any

conversations, texts or Snapchats with them. SUMF ¶ 28.




                                           -5-
       Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 6 of 19




       Before the dance Osorio had not talked to anybody associated with Roosevelt

about any issues with any of the girls. SUMF ¶ 29. Osorio did not have any issues with

the three girls until just a few minutes before the fight. SUMF ¶ 30.

                                        IV.   ARGUMENT

A.     PLAINTIFF’S CLAIM FOR NEGLIGENT SUPERVISION FAILS.

       Plaintiff’s first cause of action is captioned negligent supervision. Plaintiff alleges

Dowler had a duty to act to protect Osorio as she was a student of the District. However,

the evidence produced during discovery is she was not a student. Plaintiff’s Petition

alleges Dowler and the District did nothing to prevent injury from occurring and breached

their duty of care by failing to act.

       1.      DMPS CANNOT HAVE A “SPECIAL RELATIONSHIP” WITH A
               NON-STUDENT AND THUS DID NOT OWE ANY DUTY TO
               PLAINTIFF.

       A finding of negligence requires a legal duty that is owed to the plaintiff, a breach

of that duty, proximate cause, and damages. Hartig v. Francois, 562 N.W.2d 427, 429

(Iowa 1997) (citations omitted). “Duty is a question of whether the relationship between

the actor and the injured person gives rise to any legal obligation on the actors part for the

benefit of the injured person”. Burton v. Metropolitan Transit Auth, 530 N.W.2d 696,699

(Iowa 1995). The existence of a duty of care, is a question of law and for the court to

resolve. Garafalo v. Lambda Chi Alpha Fraternity, 616 N.W.2d 647, 650 (Iowa 2000).

Under Iowa law, generally, the law imposes no affirmative duty upon individuals to act

for the protection of others. Id. at 652 (citing Restatement (Second) of Torts section 314

at 116 (1965). However, in cases where the plaintiff alleges that her injury resulted from


                                               -6-
       Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 7 of 19




a failure to act, the law requires the existence of a special relationship between the injured

party and the alleged negligent party before a legal duty will be found to

exist. Restatement (Second) of Torts § 314. In this case, Osorio was not a student in the

District and was attending the dance with her friend, a District student.

       The Eighth Circuit Court of Appeals has been faced with the question of whether a

special relationship existed between a school district and a non-student for purposes of

establishing a duty under Plaintiff’s negligence theory.        Specifically, a non-student

motorist brought a negligence action against a school district after being injured in a

collision with an automobile driven by a public high school student driving from one

school district's high school campus to a neighboring district's campus. Gylten v.

Swalboski, 246 F.3d 1139 (8th Cir. 2001). In analyzing this issue, the Court noted that

“the relationship between a school district and its students creates the duty.” Id. at 246

F.3d 1143 (internal citations omitted). The Court held, in part, that the school district

“does not owe a duty…because it does not have a special relationship with Mr.

Gylten, a non-student, third-party plaintiff”. Id. (emphasis added). As a result, the

Court concluded that “the grant of summary judgment was proper. Absent a duty, there

can be no breach, and thus, no basis for recovery under a negligence theory.” Id. at 1144-

1145. In this case, the District and Dowler did not have a special relationship with

Osorio as she was not a student at the time of the incident.

       Iowa federal courts have similarly refused to find a duty exists between an

educational institution and a non-student who enters the boundaries of its’ campus. See

Freeman v. Busch, 150 F. Supp. 2d 995 (S.D. Iowa 2001). In Freeman, a non-student


                                             -7-
       Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 8 of 19




party guest brought a negligence action against college, alleging the student employee's

omissions resulted in her injuries following sexual assault. The Plaintiff argued that a

special relationship arose because the school undertook to provide supervisory and

security services for economic consideration and that the provision of supervisory and

security services created a legal duty owed to all guests of students. Id. at 1001. In

analyzing Plaintiff’s theory of liability, the Court compared the instant case to prior case

law, stating that “Here, the claim of a contractual duty is even weaker because plaintiff

is not a student.” Id. (emphasis added). The Court concluded that the school did not

owe a duty to a non-student Plaintiff and, as such, granted Defendant’s motion for

summary judgment. Id. at 1002.

       Further, any argument that a special relationship was otherwise formed through

the District and/or Dowler providing supervisory services during the dance has likewise

been found to be insufficient to establish any special relationship with a non-student

under Iowa law. One who employs another to guard another is not responsible for harm

caused to another by failure to act unless under a duty to act. Restatement (Second) of

Agency § 232 cmt b (1950). Without establishing the existence of a special relationship,

Plaintiff has not and cannot prove Dowler or the District owed any duty to Plaintiff

whatsoever. As a result, Plaintiff’s negligence claim must fail as a matter of law.

B.     DEFENDANTS ARE IMMUNE FROM SUIT.

       A school district is a municipality. Iowa Code §670.1(2). Iowa Code section

670.2 imposes liability on municipalities, and then Iowa Code section 670.4 exempts

certain claims against municipalities. Included in the exemption is


                                            -8-
       Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 9 of 19




      c. Any claim based upon an act or omission of an officer or employee of the
      municipality, exercising due care, in the execution of a statute, ordinance,
      or regulation whether the statute, ordinance or regulation is valid, or based
      upon the exercise or performance or the failure to exercise or perform a
      discretionary function or duty on the part of the municipality or an officer
      or employee of the municipality, whether or not the discretion is abused.

      Iowa Code §670.4(1)(c).        Plaintiff’s petition alleges that it was reasonably

foreseeable that Osorio would be in danger and that Dowler or other staff members did

not intervene.   The only staff person that Osorio spoke to the night of the incident was

Timothy Dowler. Dowler did not believe Osorio was in any danger. Thus a claim based

upon performance or failure to perform a discretionary function is barred. Iowa Code

§670.4(1)(c).

C.    PLAINTIFF’S 42 U.S.C. §1983 CLAIM FAILS AS A MATTER OF LAW AS
      DEFENDANTS HAVE NO DUTY TO PROTECT AN INDIVIDUAL FROM
      PRIVATE VIOLENCE.

      Plaintiff alleges Dowler failed to protect Osorio from dangerous actions of other

students as required under 42 U.S.C. §1983. 42 U.S.C. §1983 reads in pertinent part:

      Every person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State or Territory or the District of Columbia,
      subjects, or causes to be subjected, any citizen of the United States or other
      person within the jurisdiction thereof to the deprivation of any rights,
      privileges, or immunities secured by the Constitution and laws, shall be
      liable to the party injured in an action at law, suit in equity, or other proper
      proceeding for redress, except that in any action brought against a judicial
      officer for an act or omission taken in such officer's judicial capacity,
      injunctive relief shall not be granted unless a declaratory decree was
      violated or declaratory relief was unavailable…

      To establish a claim under §1983, a plaintiff must allege (1) a violation of rights

secured by the Constitution or laws of the United States and (2) demonstrate that the

alleged deprivation was committed by a person acting under color of state law. West v.


                                            -9-
      Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 10 of 19




Atkins, 487 U.S. 42, 48, 108 S. Ct. 2250, 2255, 101 L. Ed.2d. 40 (1988). To establish

liability under §1983 for a government entity’s violation of their right to substantive due

process, any plaintiff “must show that a constitutional violation was committed pursuant

to an official custom, policy, or practice of the governmental entity.” Moyle v. Anderson,

571 F.3d 814, 817 (8th Cir. 2009) (citing Monell v. N.Y. Dep’t of Soc. Servs., 426 U.S.

658, 690-92). Mere allegations of negligence are insufficient to find state liability,

instead requiring affirmative state action which placed the Plaintiff in harm’s way. See

Terry B. v. Gilkey, 229 F.3d 680, 684 (8th Cir. 2000); see also Armijo By & Through

Chavez v. Wagonmound Pub. Sch., 159 F.3d 1253, 1263 (10th Cir. 1998). In short,

“negligence and gross negligence cannot support” a §1983 action for substantive due

process violations.” Estate of Johnson v. Weber, 785 F.3d 267, 272 (8th Cir. 2015).

       It appears Plaintiff is trying to argue that Dowler had a constitutional duty to

protect Osorio from actions taken by students at the Roosevelt dance, even though Osorio

was no longer a student at the school. Osorio had transferred schools and was attending

the dance; not as a student in the Des Moines Independent Community School District.

       Generally, the Due Process Clause does not protect individuals from a state’s

failure to protect an individual from private violence. DeShaney v. Winnebago Cnty.

Dep’t of Soc. Servs., 489 U.S. 189, 197 (1989). In this case, no special relationship was

formed to exist between Osorio and Dowler that would justify exception to the general

rule. Id. No special relationship exists between a school district and its students during a

school-sponsored dance held outside of the time when students are required to attend for

non-voluntary activities. See: Leffall v. Dallas Independent School District, 28 F.3d 521,


                                           -10-
      Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 11 of 19




529 (5th Cir. 1983). Thus, in the case at bar no special relationship existed between

Dowler or the District and Osorio. Thus, no constitutional right was violated.

      Plaintiff appears to allege that Dowler put Osorio in the danger, i.e., “state-created

danger” doctrine.   Under this doctrine Plaintiff must show Dowler and the District

created the danger. To do so she must present evidence that Osorio was:

      (1) that she was a member of a limited, precisely definable group, (2) that
      the municipality's conduct put her at a significant risk of serious,
      immediate, and proximate harm, (3) that the risk was obvious or known to
      the municipality, (4) that the municipality acted recklessly in conscious
      disregard of the risk, and (5) that in total, the municipality's conduct shocks
      the conscience.

Montgomery v. City of Ames, 749 F.3d 689, 694-95 (quoting Fields, 652 F.3d at 891).

In this case, Osorio was not a student in the District on the day of the incident and was

merely attending the dance as a guest, which does not meet the first required requirement.

      The second element, which requires “the municipality's conduct put her at a

significant risk of serious, immediate, and proximate harm.”

      The key to the state-created danger cases ... lies in the state actors' culpable
      knowledge and conduct in affirmatively placing an individual in a position
      of danger, effectively stripping a person of her ability to defend herself, or
      cutting off potential sources of private aid. Thus the environment created
      by the state actors must be dangerous; they must know it is dangerous;
      and, to be liable, they must have used their authority to create an
      opportunity that would not otherwise have existed for the third party's
      [acts] to occur.

Armijo, 159 F.3d at 1263 (emphasis added).

      Here, there is no substantial risk of serious harm in attending a dance off school

premises. There is no evidence to support Dowler created any danger. Prior to going to

the dance Osorio knew that one of the Roosevelt students was upset with her over a guy.


                                           -11-
      Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 12 of 19




However, Osorio was not concerned, went to the dance and never reported anything prior

to going to the dance. Dowler was told by Osorio in passing that some students at the

dance did not like her. Even providing all reasonable inferences to Plaintiff, this cannot

be said to have provided Dowler with knowledge that the dance was then a physically

unsafe space. Even if Osorio’s statement is taken that she told Dowler some girls wanted

to fight her, Dowler did not know of any danger or immediate danger. There is no

evidence to show his conduct put her at a significant risk of serious, immediate, and

proximate harm.

      Element three requires the risk to be “obvious or known to the municipality.” The

facts as presented, even with all reasonable inferences carried in Osorio’s favor, do not

amount to a risk which was “obvious or known to the municipality.” Montgomery, 749

F.3d at 694. As previously discussed, the facts show that Osorio approached Dowler in a

casual manner, first discussing her transfer from the district in a relaxed and congenial

manner. During the conversation, Osorio mentioned that other students at the dance were

upset with her, however Dowler noted that she did not seem fearful or anxious of any

supposed threats made against her, and if threats were made, they were not relayed to

him. In response, Dowler advised Osorio to stay away from those who did not like her.

In fact, even after breaking up the fight, Dowler did not even suspect Osorio was

involved until he was notified the following Monday. To impute knowledge of a risk of

harm to Dowler, after a short, non-specific discussion with Osorio while he was

chaperoning several hundreds of dance attendees, would be a violation of the general

tenets of a substantive due process action, where “mere allegations of negligence are


                                          -12-
      Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 13 of 19




insufficient.” See Gilkey, 229 F.3d at 684. Further, Defendants’ proffered expert report

by long-time school administrator James Spelhaug similarly concludes as much, finding

that “no obvious or known risk” was present. Thus, Plaintiff has failed to support facts to

create an issue for trial regarding whether the danger facing Osorio was “obvious or

known” and thus Plaintiff’s section 1983 claim fails as a matter of law.

       The fourth element requires the plaintiff to show “that the actor acted recklessly in

conscious disregard of the risk.” Here, as we discussed with the previous three elements,

Osorio and Dowler had a brief conversation about her transition to a new district. During

the conversation, Osorio mentioned that there were some students there who did not like

her, however she did not convey specifics about who or what threat existed. At no time

during the encounter did Dowler suspect that Osorio was in any danger, immediate or

attenuated. Put simply, even providing the Plaintiff with all reasonable inferences, this

brief encounter and Dowler’s suggestion that Osorio stay away from those who do not

like her, does not constitute reckless action in conscious disregard of the risk. Even if

you accept Osorio’s testimony that he told her “to go somewhere else” does not support

Dowler acted with reckless disregard. Thus, Plaintiff additionally has failed to meet the

fourth element of the state created danger test, and their section 1983 claim must fail as a

matter of law.

       Unlike the preceding four elements, the fifth requirement that the Defendant’s

conduct “shock the conscience” is often litigated in the context of substantive due process

claims against municipalities. This element requires serious conduct on behalf of the

state actor, considering “mere negligence can never be conscience-shocking and cannot


                                           -13-
      Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 14 of 19




support a claim alleging a violation of substantive due process rights.” Hart, 432 F.3d at

805 (citing Gilkey, 229 F.3d at 684). The Eighth Circuit has explicitly held the violations

must involve conduct “so severe . . . so disproportionate to the need presented, and . . . so

inspired by malice or sadism rather than a merely careless or unwise excess of zeal that it

amounted to a brutal and inhumane abuse of official power literally shocking to the

conscience.” Moran v. Clarke, 296 F.3d 638, 647 (8th Cir. 2002) (quoting In re Scott

County Master Docket, 672 F. Supp. 1152, 1166 (D. Minn. 1987), aff’d sub nom. Myers

v. Scott Cty., 868 F.2d 1017 (8th Cir. 1989).

       Typically, to satisfy the “shock the conscience” element, plaintiffs must prove that

the state actor had acted with intent to harm the plaintiff. Terrell v. Larson, 396 F.3d 975,

978 (8th Cir. 2005) (citing Cty. Of Sacramento v. Lewis, 523 U.S. 833, 848-49 (1998)).

However, when the defendants were afforded an opportunity to deliberate regarding the

risk of harm, in a practical manner, “deliberate indifference” will satisfy the element. Id.

“The official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.” Farmer v.

Brennan, 511 U.S. 825, 837 (1994). Thus, the, courts must find sufficient evidence the

defendants acted intentionally or wrongfully in disregard of a known danger to “shock the

conscience,” and any less finding, such as gross or typical negligence, does not “shock the

conscience.” Hart, 432 F.3d at 806 (citing Avalos, 382 F.3d at 800; Farmer, 511 U.S. at

838 (stating “[A]n official's failure to alleviate a significant risk that he should have

perceived but did not, while no cause for commendation, cannot under our cases be

condemned. . . .”) (emphasis added).


                                            -14-
      Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 15 of 19




       A somewhat analogous case came in Leffall, where a parent sought recovery after

their child was shot and killed in a school parking lot following a high school dance

where students began firing handguns recklessly into the air.             Leffall v. Dallas

Independent School District, 28 F.3d 521, 523 (5th Cir. 1983). The incident had come

after a well-known tradition of students firing weapons during and after dances, leading

to Dallas Police requesting the school refrain from holding school functions until

adequate security could be assigned; nevertheless, the school went forward with the

dance with two unarmed security guards. Id.

       The § 1983 plaintiff must also show that the state acted with the requisite

culpability in failing to protect the plaintiff from that danger to make out a constitutional

violation,” and this culpability has proven to be “deliberate indifference” towards the

victim. Id. at 531. There is a significant distinction between a tort and a constitutional

wrong. Id. at 532. In Leffall, the court concluded, even if there was a duty to protect

from dangers arising out of the sponsorship of the dance, to protect, Plaintiff failed to

allege fact that demonstrate deliberate indifference to those dangers. Id. (citing de Jesus

Benavides v. Santos, 863 F.2d 385, 38 (5th Cir. 1989)).

       In this case there is no evidence to support Dowler acted with deliberate

indifference to Osorio.    Dowler testified his conversation with Osorio was casual,

nonemotional and there was nothing alarming in her tone. SUMF 11. She did not show

any signs of stress. SUMF 12. There were no clues in her behavior or demeanor that

revealed an obvious or known risk present. SUMF 13.




                                            -15-
      Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 16 of 19




       Lastly, a review of Plaintiff’s Petition reveals the claim for violation of 42 U.S.C.

§ 1983 is only pled against Dowler. Plaintiff has not presented sufficient evidence to

create a triable issue regarding their section 1983 claims, and thus Defendants are entitled

to summary judgment as a matter of law.

D.     REGARDLESS OF THE CLAIM, DEFENDANTS ARE ENTITLED TO
       QUALIFIED IMMUNITY.

       When state officials and their employers are sued in their individual capacity, they

are entitled to the protection of qualified immunity in the exercise of their discretionary

duties, so long as their “conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.            Mathers v.

Wright, 636 F.3d 396, 399 (8th Cir. 2011) (citing Harlow v. Fitzgerald, 457 U.S. 800

(1982). Qualified immunity operates not as mere defense from liability, but as immunity

from suit. Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). The Supreme Court stated:

       Our cases have accommodated these conflicting concerns by generally
       providing government officials performing discretionary functions with a
       qualified immunity, shielding them from civil damages liability as long as
       their actions could reasonably have been thought consistent with the rights
       they are alleged to have violated. See, e.g., Malley v. Briggs, 475 U.S. 335,
       341, 106 S.Ct. 1092, 1096, 89 L.Ed.2d 271 (1986) (qualified immunity
       protects “all but the plainly incompetent or those who knowingly violate
       the law”); . . . ; Mitchell v. Forsyth, 472 U.S. 511, 528, 105 S.Ct. 2806,
       2816, 86 L.Ed.2d 411 (1985) (officials are immune unless “the law
       clearly proscribed the actions” they took); . . . Somewhat more
       concretely, whether an official protected by qualified immunity may be
       held personally liable for an allegedly unlawful official action generally
       turns on the “objective legal reasonableness” of the action. Harlow, 457
       U.S., at 819, 102 S.Ct., at 2739, assessed in light of the legal rules that
       were “clearly established” at the time it was taken, id., at 818, 102 S.Ct.,
       at 2738.

Anderson v. Creighton, 483 U.S. 635, 638-39 (1987) (emphasis added).


                                           -16-
      Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 17 of 19




       School officials and teachers qualify for qualified immunity protection, so long as

they satisfy the traditional test for its application. See 109 Am. Jur. Proof of Facts 3d 105

(citing Chivers v. Cent. Noble Cmty. Sch., 423 F. Supp. 2d 835, 855 (N.D. Ind. 2006).

The traditional two-step inquiry requires the court assesses, in a light most favorable to

the plaintiff, 1) whether the defendant’s conduct violated a clearly established statutory

constitutional right of which a reasonable person would have known. Minor v. State, 819

N.W.2d 383 (Iowa 2012.)

       In Heidmann v. Rother, the Eighth Circuit was faced with a school official who

used a blanket as a binding restraint for a disabled student upon advice of a school

therapist. 84 F.3d 1021, 1031 (8th Cir. 1996). There, in finding the teacher could still

avail itself of qualified immunity, the court found the teacher’s behavior to not be

“beyond the scope of professionally acceptable choices,” and even if it had, the teacher

would still be subject to qualified immunity unless a reasonable teacher would have

recognized the conduct constitutes a violation. Id. at 1029, 1031.

       In the matter at hand, even the most favorable of views of Dowler’s actions do not

constitute actions “beyond the scope of professionally acceptable choices” available to

him, and his actions are not such that a “reasonable teacher” would recognize such as a

violation of Osorio’s rights. When Osorio mentioned that other students at the dance did

not like her, however she seemed relaxed and unconcerned about any physical threat to

herself, leading Dowler to suggest she simply stay away from those who did not like her.

This conversation was so general, that Dowler did not in fact believe Osorio was in



                                            -17-
      Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 18 of 19




danger. Defendants’ expert Spelhaug opined Dowler’s actions were reasonable, and that

Spelhaug would have done the same with his own students and children.

                                    CONCLUSION

      Pursuant to the undisputed facts and authorities cited above, the Court should

determine the Des Moines Independent Community School District and Timothy Dowler

are entitled to summary judgment on the negligent supervision claim because they are

statutorily immune from suit and the negligent supervision claim has no merit. The Des

Moines Independent Community School District and Dowler are also entitled to summary

judgment on the 42 U.S.C. § 1983 - Failure to Protect Claim.

                           BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.


                           By:                 /s/ Janice M. Thomas
                                  Janice M. Thomas AT0007822
                                  801 Grand Avenue, Suite 3700
                                  Des Moines, IA 50309-8004
                                  Tel: (515) 246-5828
                                  Fax: (515) 246-5808
                                  Email: thomas.janice@bradshawlaw.com

                           ATTORNEYS FOR DEFENDANTS DES MOINES
                           INDEPENDENT COMMUNITY SCHOOL DISTRICT
                           and TIMOTHY DOWLER

Copy to:

Jeffrey M. Lipman
Lipman Law Firm, P.C.
1454 - 30th Street, Suite 205
West Des Moines, IA 50266
Tel: (515) 276-3411
Fax: (515) 276-3736
Email: jeff@lipmanlawfirm.com
ATTORNEYS FOR PLAINTIFF


                                          -18-
            Case 4:20-cv-00109-HCA Document 35-1 Filed 02/15/21 Page 19 of 19




Alison F. Kanne
Wandro & Associates, P.C.
2501 Grand Avenue, Suite B
Des Moines, IA 50312
Tel: (515) 281-1475
Fax: (515) 281-1474
Email: akanne@2501grand.com
ATTORNEYS FOR PLAINTIFF


                              CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
one of the attorneys of record for all parties to the above-entitled cause by serving the same on
such attorney at his/her respective address/fax number as disclosed by the pleadings of record
herein, on the 15th day of February, 2021 by:

   U.S. Mail                              CM/ECF
   Hand Delivered                         EMAIL
   Federal Express                        EDMS

                              /s/ Lucy Anderson




                                                                               -19-
